NUMBER 13-10-00240-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

HARVEY JOE STOKES,                                                     Appellant,

                                             v.

THE    STATE    OF    TEXAS,
Appellee.
____________________________________________________________

             On appeal from the 329th District Court
                   of Wharton County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
             Before Justices Rodriguez, Benavides, and Vela
                    Memorandum Opinion Per Curiam

      Appellant, Harvey Joe Stokes, attempted to perfect an appeal from a conviction

for evading arrest. We dismiss the appeal for want of jurisdiction.
        Sentence in this matter was imposed on February 23, 2010. Notice of appeal

was filed on April 23, 2010. On April 23, 2010 the Clerk of this Court notified appellant

that it appeared that the appeal was not timely perfected. Appellant was advised that

the appeal would be dismissed if the defect was not corrected within ten days from the

date of receipt of the Court=s directive. By response filed, counsel indicated that

appellant had timely filed a motion for new trial and provided documentation that a copy

of a “Motion for New Trial and Motion in Arrest of Judgment” was received by the

Wharton County District Attorney’s Office on March 19, 2010. The clerk’s record does

not contain a motion for new trial and the District Clerk advises that a motion for new

trial has not been filed.

        Unless a motion for new trial has been timely filed, a notice of appeal must be

filed within thirty days after the day sentence is imposed or suspended in open court, or

after the day the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1).

Where a timely motion for new trial has been filed, the notice of appeal must be filed

within ninety days after the day sentence is imposed or suspended in open court. See

id. 26.2(a)(2). The time within which to file the notice may be enlarged if, within fifteen

days after the deadline for filing the notice, the party files the notice of appeal and a

motion complying with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See id.

26.3.

        Since appellant did not timely file a motion for new trial, appellant’s notice of

appeal was due on March 25, 2010. Appellant=s notice of appeal, filed more than 50

days after sentence was imposed, was untimely, and accordingly, we lack jurisdiction

over the appeal. See Slaton, 981 S.W.2d at 210. Appellant may be entitled to an

out-of-time appeal by filing a post-conviction writ of habeas corpus returnable to the

Texas Court of Criminal Appeals; however, the availability of that remedy is beyond the

jurisdiction of this Court. See TEX. CODE CRIM. PROC. ANN. art. 11.07, ' 3(a)

(Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240 (Tex. Crim. App. 1999).
                           PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).
Delivered and filed the
5th day of August, 2010.